DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 10, 12 – 16, 20, 28 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 10, 12 – 16, 20, 28 and 31 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 28 and 31, the primary reason for allowance is the inclusion of "receiving NFVI software modifications constraints of a management and orchestration (MANO) hosted by the NFVI and of the VNF hosted by the NFVI, or receiving policies derived from the constraints, the constraints or policies specifying conditions for the NFVI software modifications from the MANO and the VNF perspective; sending a notification that an upcoming change, that is part of the NFVI software modifications and that will impact the at least one VR, is about to start" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196